DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 20090076581 A1).
Regarding claim 10, Gibson discloses: a system for delivering an otic treatment fluid adjacent to a cochlea of a patient (para. [0008]), the system (Fig. 1-2B) comprising: a middle ear injection device 142 including a proximal end 132 and a flexible distal tip portion 140, the flexible distal tip portion being adjustable from a longitudinally straight shape during advancement through a tympanic membrane of the patient to a curved shape to orient a distal delivery port 240 of the distal tip portion at a round window niche adjacent to the cochlea (para. [0027] “the portion of the electrode assembly 140 intended to be inserted into cochlea 115 wall often have a stiffening stylet (not shown) inserted into a channel, for example a lumen (not shown), which extends distally from the proximate end of electrode carrier member 142” thereby going from a straight configuration before being extended distally to a curved position. “The act of removing the stiffening stylet from the lumen allows the electrode carrier member 142 to curl”); and an otic treatment fluid source (through drug release port 240) in fluid communication with the middle ear injection device (para. [0039]) so that the distal delivery port of the distal tip portion is configured to deliver the otic treatment fluid into the round window niche while the flexible distal tip portion is arranged in the curved shape (para. [0039] and Fig. 5B).
Regarding claim 12, Gibson discloses the system of claim 11. Gibson further discloses: wherein the distal tip portion has shape memory to seek the curved shape when the distal tip portion is extended distally from a distal end of the sheath (para. [0033], [0058], Fig. 2A).
Regarding claim 13, Gibson discloses the system of claim 10. Gibson further discloses: wherein the distal tip portion is selectively adjustable to the curved shape by manipulating one or more control members slidably coupled within lumens defined by the distal tip portion (para. [0027], the distal tip is capable of being selectively adjustable to the curved shape by manipulating the stiffening stylet).
Regarding claim 14, Gibson discloses: the system of claim 10. Gibson further discloses: further comprising a first tympanic membrane port device (See annotated figure 1 below) configured to be removably implanted in the tympanic membrane of the patient (Fig. 1), wherein the first membrane port device defines a first lumen (Fig. 1 shows 140 going through the lumen of the port device), and wherein the inner ear injection device is configured to pass through the first lumen (Fig. 1).

    PNG
    media_image1.png
    342
    342
    media_image1.png
    Greyscale

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer (US 2012/0150119 A1).
Regarding claim 16, Schaeffer discloses: a system comprising: a middle ear tissue manipulator (Fig. 3) having a tissue engagement tip portion 102 that is movable within a middle ear to modify a pseudomembrane at least partially covering a round window niche of an inner ear (para. [0048] the device is capable of being movable within a middle ear to modify (i.e., cut) a pseudomembrane at least partially covering a round window niche of an inner ear), wherein the inner ear tissue manipulator is shaped to be advanced through a first access path through a tympanic membrane (access path through channel 23); a middle ear medicament injector 50 (Fig. 6) having a steerable distal tip portion 51 (para. [0054]) configured to access a region of the round window niche where the pseudomembrane was modified (device 50 is capable of accessing a region of the round window niche where the pseudomembrane was modified para. [0050]) and to deliver a medicament adjacent to a cochlea via the round window niche (para. [0054]), wherein the middle ear medicament injector is shaped to be advanced through the same first access path through the tympanic membrane (para. [0054], Fig. 6). 
The language “movable within a middle ear to modify a pseudomembrane at least partially covering a round window niche of an inner ear,” “configured to access a region of the round window niche where the pseudomembrane was modified,” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Schaeffer meets the structural limitations of the claim, and the component is capable of moving within a middle ear to modify a pseudomembrane at least partially covering a round window niche of an inner ear and to access a region of the round window niche where the pseudomembrane was modified. The device is capable of being movable within a middle ear to modify (i.e., cut) a pseudomembrane at least partially covering a round window niche of an inner ear.
The language “shaped to be advanced through the same first access path through the tympanic membrane” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Schaeffer meets the structural limitations of the claim, and the device is capable of being advanced through the same first access path through the tympanic membrane, because it is advanced through the port device through the same path (para. [0054]).
Regarding claim 17, Schaeffer discloses the system of claim 16. Schaeffer further discloses: comprising at least one a tympanic membrane port device 20 having an access lumen 23.
Regarding claim 18, Schaeffer discloses: the system of claim 17. Schaeffer further discloses: wherein the inner ear tissue manipulator 100 has a first shaft diameter configured to occupy a majority of the access lumen of the tympanic membrane port device (para. [0048]), and wherein the middle ear medicament injector has a second shaft diameter 50 configured to occupy a majority of the access lumen of the tympanic membrane port device (Fig. 6) and shaped to be advanced through the same tympanic membrane port device (para. [0054]).
The language “configured to occupy a majority of the access lumen of the tympanic membrane port device” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Schaeffer meets the structural limitations of the claim, and the second shaft diameter of the injector is capable of occupying a majority of the access lumen of the tympanic membrane port device because it is sized and shaped to be advanced through the port device.
Regarding claim 19, Schaeffer discloses the system of claim 18. Schaeffer further discloses: an endoscope having a third shaft diameter configured to occupy a majority of the access lumen of the tympanic membrane port device and shaped to be advanced through the same tympanic membrane port device (para. [0048]). The language “configured to occupy a majority of the access lumen of the tympanic membrane port device and shaped to be advanced through the same tympanic membrane port device ” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Schaeffer meets the structural limitations of the claim, and the endocscope is capable of occupying a majority of the access lumen of the tympanic membrane port device and shaped to be advanced through the same tympanic membrane port device because the device of Shaeffer is configured to be advanced through the port device (para. [0048]). 
Regarding claim 20, Schaeffer discloses the system of claim 17. Schaeffer further discloses: a tympanic membrane port insertor (Fig. 27) comprising: an elongate delivery sheath 708; a pusher catheter 730; and a trocar needle 710 shaped to be advanced through the same tympanic membrane port device (para. [0119] is shaped such that it is capable of being advanced through the same tympanic membrane port device), wherein the pusher catheter is slidably disposed within a lumen defined by the delivery sheath (para. [0119]), and wherein the trocar needle is slidably disposed within a lumen defined by the pusher catheter (Fig. 27, para. [0121]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Frolich et al. (US 2021/0015674).
Regarding claim 11, Gibson discloses the system of claim 10. Gibson fails to directly disclose: wherein the inner ear injection device also includes a sheath, and wherein the distal tip portion is within a lumen of the sheath during the advancement through the tympanic membrane.
In the same field of endeavor, namely cochlear implant insertion devices, Frolich teaches: wherein the inner ear injection device (Fig. 4B) also includes a sheath 301, and wherein the distal tip portion 307 is within a lumen of the sheath during the advancement through the tympanic membrane (Fig. 3A-Fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Gibson to have the inner ear injection device also includes a sheath, and wherein the distal tip portion is within a lumen of the sheath during the advancement through the tympanic membrane as taught by Frolich for the purpose of controlled delivery of the distal tip by advancing the tip through the distal end of the sheath para. [0022]-[0023]. 
Allowable Subject Matter
Claims 1-9, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  no art on record, alone or in combination could be found to teach: 
Regarding claims 1 and 15, the closest art found was Jenkins, (US 2014/0277043). Jenkins fails to disclose “second tympanic membrane port device configured to be removably implanted in spaced apart positions in a tympanic membrane of the patient, the second tympanic membrane port device defining a second lumen; and an injector instrument slidable through the second lumen of the second tympanic membrane port device while the second tympanic membrane port device is implanted in the tympanic membrane such that a curved distal tip portion of the injector instrument is advanceable to the round window niche, the injector instrument configured to deliver the therapeutic formulation to the round window niche while the distal end portion of the endoscope in the middle ear is spaced apart from the injector instrument to provide visualization of the injector instrument.” 
 Specifically, although Jenkins discloses: A system for delivering a therapeutic formulation adjacent to a cochlea of a patient (Abstract), the system comprising: first 26 tympanic membrane port device configured to be removably implanted in a tympanic membrane of the patient (para. [00143]), the first tympanic membrane port device defining a first lumen (Fig. 7B); an endoscope 60 slidable through the first lumen of the first tympanic membrane port device (para. [0135]) while the first tympanic membrane port is implanted in the tympanic membrane such that a distal end portion of the endoscope is positionable in a middle ear to visualize a round window niche of the cochlea (para. [0038] endoscope is used to visualize); and an injector instrument (para. [0150] “fluid delivery device”), the injector instrument configured to deliver the therapeutic formulation to the round window niche (para. [0151]), Jenkins does not disclose a second port device spaced apart from the first port device. Jenkins could not be modified to include a raised protrusion capable of engaging a raised ring structure without significantly altering the function of the device or completely re-designing the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHAEL L GEIGER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771